Citation Nr: 1549722	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for hypertension. 

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4. Entitlement to service connection for stroke.

5. Entitlement to service connection for left eye injury.

6. Entitlement to service connection for diabetes mellitus, type II.

7. Entitlement to service connection for peripheral neuropathy of the left lower extremity.

8. Entitlement to service connection for peripheral neuropathy of the right lower extremity.
REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to January 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2015, the Veteran testified at a personal hearing before the undersigned sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In July 2015 and on multiple occasions prior, the Veteran's attorney requested a statement of the case in response to a March 2013 notice of disagreement (NOD).  The NOD pertained to the issue of entitlement to a compensable rating for bilateral hearing loss, and an SOC was issued on that claim in September 2014.  Therefore, the Board need not address that issue in the remand below.  

In August 2015, the Veteran's attorney submitted a statement indicating a desire to withdraw as the Veteran's representative before VA.   As the appeal had already been recertified to the Board and the representative's right to withdraw was governed by the Board's Rules of Practice, the Board contacted the attorney advising him of the steps he must take to effect a withdrawal of representation under VA regulations.  See 38 C.F.R. § 20.608.  The attorney did not respond.  Therefore, the Board assumes that the attorney wishes to remain the Veteran's representative. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the right and left lower extremities addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam, and there is no probative evidence that otherwise shows that the Veteran was exposed to herbicides coincident with his military service.
 
2. Prostate cancer did not have its onset during service and is not the result of disease or injury incurred during the Veteran's military service, to include exposure to herbicides.

3. Hypertension did not have its onset in service, manifest within one year of the Veteran's discharge from service, and is not shown to be causally or etiologically a result of military service, to include exposure to herbicides.

4. COPD did not have its onset during service and is not the result of disease or injury incurred during the Veteran's military service, to include exposure to herbicides.

5. Stroke did not have its onset during service and is not the result of disease or injury incurred during the Veteran's military service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.304(f), 3.307, 3.309 (2015).

2. The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.309 (2015).

3. The criteria for service connection for COPD have not been met. 38 U.S.C.A. 
§§ 101(24), 1101, 1103, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.300, 3.301, 3.303 (2015).

4. The criteria for entitlement to service connection for stroke have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with a VCAA notification letter in March 2010 that advised him of the evidence necessary to substantiate service connection, of his and VA's obligations in providing such evidence for consideration, and of the requirements to substantiate effective dates and disability ratings in general.  Thus, he was provided with all necessary notice regarding how to substantiate his claims.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. The Veteran's service treatment records and VA and private treatment records were reviewed by both the AOJ and the Board.  He has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

No VA examination was conducted for the Veteran's prostate cancer, hypertension, COPD, or stroke.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The second prong of the McLendon test requires evidence establishing an in-service event.  In this case, the Veteran asserts that his disabilities are a result of herbicide exposure in service.  As detailed below, however, there is no probative evidence of record that shows that the Veteran was exposed to herbicides during his military service, and there is also nothing in service treatment records suggesting that the Veteran's prostate cancer, hypertension, COPD, or stroke first manifested during service.  In the absence of an in-service event, there can be no credible nexus connecting the claimed disability to service.  Thus, the Board determines that the evidence is insufficient to require scheduling of VA examinations or obtaining opinions.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

On his application for benefits the Veteran asserted that he developed prostate cancer, hypertension, COPD, and stroke as a result of service in the Republic of Vietnam.  In subsequent statements, including at his hearing, he clarified that he was stationed on the U.S.S. Coral Sea that operated off the shore of Vietnam and that he was exposed to Agent Orange through handling contaminated airplanes and airplane parts.  Therefore, he contends that service connection is warranted for his disabilities secondary to herbicide exposure.  The Veteran does not assert that he set foot in Vietnam during his service. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including malignant tumors and hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's service records demonstrate service on board the U.S.S. Coral Sea, which is documented to have been in the blue waters off the coast of Vietnam on several occasions during the Veteran's time on board the vessel.  However, there is no indication that the ship ventured into the inner waterways of Vietnam or that the Veteran left the ship and went ashore at any time.  Hence, there is no presumption that he was exposed to herbicides coincident with service in-country in Vietnam.  

However, service connection on a direct basis must also be considered.  The Veteran contends that he was exposed to Agent Orange as a result of contact with parts of airplanes that dispersed and carried herbicides.  He also argues that he was exposed to a number of other toxic chemicals that were stored in storerooms on board his ship.  
However, the Veteran has submitted no documentation that he came into contact with Agent Orange or other herbicides during his duties.  While the Board accepts that the Veteran may have come into contact with aircraft that had carried or been exposed to herbicides, there is no evidence except the Veteran's own statements to support the Veteran's contentions that he then came into contact with herbicides as a result of the aircraft's contact with herbicides or that there was even a risk of exposure occurring.  

As noted in the August 2012 statement of the case, a May 2009 memorandum from the Joint Services Records Research (JSRRC) Center Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era reported that in the course of its research efforts, the JSRRC had reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era. To date, the JSRRC had found no evidence that indicated that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides. Additionally, the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could not provide any evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  Thus, by way of analogy, it follows that the Veteran's allegation of exposure to herbicides from contact with aircraft rotating out of Vietnam carrying troops and cargo is also not substantiated by service department records.  There has been no change to the foregoing service department findings. 

Records from and relied upon by the JSRRC are considered relevant official service department records.  Vigil v. Peake, 22 Vet. App. 63 (2008).  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran has not shown that he possesses the expertise necessary to opine on the technical matter of identifying herbicide compounds and finding that such were on aircraft he touched. Id.  Thus, there is no persuasive, competent and credible evidence that substantiates that the Veteran was exposed to herbicides during his service. 

Service connection may still be granted on a direct basis with evidence of a relationship between the Veteran's cancer and his military service.  See Combee v Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Id. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service treatment records are silent for complaint, treatment, or diagnosis related to prostate cancer, hypertension, and stroke.  There was one complaint made at the time of the July 1974 re-enlistment examination of shortness of breath.  It was noted that he had smoked 1 1/2 to 2 packs of cigarettes per day for the past 10 years.  However, there were no further complaints noted in the service treatment records and COPD was never diagnosed or treated in service.  Post-service, the record reflects that the Veteran has been treated for each of these disabilities or their residuals during the appeal period.  Thus, the Veteran has a current disability with regards to these claims.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran does not contend, and the medical evidence of record does not otherwise show that his prostate cancer or hypertension manifested within a year of his discharge from service.  Thus, service connection on a presumptive basis is not warranted for these disabilities. 38 C.F.R. § 3.303 (d).

Moreover, other than his own statements, there is no evidence linking the Veteran's prostate cancer, hypertension, COPD, or stroke to his military service.  The Veteran is competent to describe symptoms and facts of which he has direct knowledge.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  However, he is not competent to determine the etiology of a complex disability such as cancer, hypertension, COPD, or stroke, and as such a determination requires specialized knowledge. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for prostate cancer, hypertension, COPD, and stroke.  Therefore, his claims must be denied.


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for COPD is denied.

Entitlement to service connection for stroke is denied.





REMAND

The Veteran has a current diagnosis of diabetes mellitus, type II.  In addition, he was treated, albeit briefly, in service in April 1977 for suspected diabetes mellitus. Similarly, with respect to the Veteran's left eye disability, the Veteran has described his in-service eye injury.  While such injury may not have been documented in service treatment records, he is competent to speak to the event.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Veteran must be afforded a VA examination to assess the relationship between his current diabetes mellitus and left eye disability and his military service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, the medical evidence suggests a relationship between these disabilities and the Veteran's diabetes mellitus.  Thus, the claims are inextricably intertwined with the diabetes mellitus claim and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for the appropriate VA examination to assess the etiology of his diabetes mellitus. The claims file must be made available for review, and the examination report must reflect that such review occurred. Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's diabetes mellitus began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided. 

8. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of his left eye disability.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Identify all diagnosed disabilities of the left eye.

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed left eye disability began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.  The examiner must not only document the Veteran's assertions regarding his history of eye symptoms, he or she must consider and discuss those complaints in the opinion.

3. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2015).  A copy of the notification letter advising the Veteran and his representative of the time, date, and location of the scheduled examinations must be included in the claims folder and it must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.
 
4. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental SOC to the Veteran and his representative, if any.  Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


